UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BIOFRONTERA AG,

                    Plaintiff,

               -versus-
                                                           18 Civ. 5237 (LAP)
DEUTSCHE BALATON AG, DELPHI
UNTERNEHMENSBERATUNG AG, VV
                                                                    ORDER
BETEILIGUNGEN AG, ABC
BETEILIGUNGEN AG, DEUTSCHE
BALATON BIOTECH AG, and WILHELM
KONRAD THOMAS ZOURS,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

        In this case, Plaintiff Biofrontera AG (“Biofrontera”) alleges

that Defendants Deutsche Balaton AG (“Deutsche Balaton”), Delphi

Unternehmensberatung         AG   (“Delphi”),         VV    Beteiligungen      AG    (“VVB”),

Deutsche    Balaton       Biotech   AG   (“DB     Biotech”),         and    Wilhelm    Konrad

Thomas     Zours    (“Mr.     Zours”)      misled           Biofrontera       investors    to

facilitate tender offers Defendants launched for Biofrontera stock.

(See Amended Complaint, dated July 8, 2019 (“Complaint” or “AC”)

[dkt.    no.    41].)       Biofrontera      asserts         claims    for     primary    and

secondary violations of the tender offer provisions in Sections

13(d) and 14(e) of the Exchange Act of 1934 (“Exchange Act”) and

SEC Rule 14e-5, alongside common law claims for libel, trade libel,

and   tortious     interference     with     prospective           business    opportunity.

(AC ¶¶ 58-90.)         Defendants collectively have moved to dismiss the

Complaint      under      Federal    Rules       of        Civil    Procedure       12(b)(1),

12(b)(2), 12(b)(6) and 9(b).             (Notice of Motion to Dismiss Amended

                                             1
Complaint, dated Aug. 19, 2019 [dkt. no. 48].)                         As set forth below,

Defendants’ motion is GRANTED as to Biofrontera’s § 14(e), Rule

14e-5, and § 20(a) claims and is otherwise DENIED.                           Biofrontera may

take   jurisdictional             discovery,     and   the    parties       are    directed    to

submit supplemental briefing on the common law claims’ sufficiency

under German law.

  I.        BACKGROUND

       Biofrontera is a German pharmaceutical company headquartered

in Germany.           (AC ¶ 22.)       Biofrontera’s ordinary shares trade on a

German stock exchange, and its American Depository Shares (“ADSs”)

-- each of which represents two ordinary shares in Biofrontera --

trade on the NASDAQ Capital Market (“NASDAQ”) and are registered

with     the      Securities        and   Exchange       Commission.         (AC    ¶¶ 3,     22;

Declaration           of   Rolf     Birkert,     dated       Aug.     19,    2019    (“Birkert

Decl.”)[dkt. No. 51] ¶ 13.)               Defendants are a collection of related

entities, all based in Germany, and their beneficial owner, Mr.

Zours,      a    German    citizen.       (AC    ¶¶ 2,       22-23;    Declaration      of    Mr.

Zours, dated Aug. 19, 2019 (“Zours Decl.”) [dkt. No. 50] ¶ 1.)

Biofrontera alleges that Mr. Zours and Deutsche Balaton have long

been interested in investing in Biofrontera and have repeatedly

attempted        to    gain    control      of   Biofrontera          without      obtaining    a

controlling stake in the company.                    (AC ¶ 25.)

       On       February      14,   2018,      after    an    initial       public    offering

(“IPO”), Biofrontera’s ADSs first started trading on NASDAQ.                                 (Id.

¶¶ 3-4, 26-28.)            Biofrontera alleges that in early February, while

                                                 2
Biofrontera was running a U.S. roadshow to generate interest in the

IPO, Mr. Zours and Deutsche Balaton published a letter on Deutsche

Balaton’s website making false statements about the legality of the

IPO’s pricing and the accuracy of remarks Biofrontera officers made

about a corporate loan and a research partnership with an entity

named Maruho.            (Id. ¶ 27.)     In May 2018, months after the IPO

closed, Mr. Zours again made false statements in a letter published

on Deutsche Balaton’s website about some Biofrontera officers and

the legality of Biofrontera’s U.S. “bookbuilding process.”                          (Id.

¶¶ 29-30.)          Biofrontera     alleges       that   Defendants   published   these

false statements to derail the company’s U.S. ADR roadshow and to

depress Biofrontera’s share price so Defendants could effectuate a

tender offer at artificially low prices.                  (Id. ¶¶ 4, 27, 53.)

       On March 16, 2018, Deutsche Balaton announced a tender offer

for Biofrontera shares.             (Id. ¶ 5.)       The purpose of this offer was

to exceed the “blocking” minority threshold of 25% of Biofrontera’s

shares.       (Id.)      German regulators did not allow the offer to move

forward, however, as it failed to comply with German law.                    (Id.)

       Later, on May 28, 2018, Deutsche Balaton directed DB Biotech

to    announce      a    separate   tender     offer     for   6,250,000   Biofrontera

shares (the “2018 Tender Offer”).                 (AC ¶¶ 9, 37.)      The tender offer

documents made clear that the offer was proceeding under German law

and    that    DB       Biotech   was   only      soliciting    ordinary   shares     of

Biofrontera traded on the German exchange, not its ADSs:




                                              3
            The subject matter of the Offer is the acquisition of
            up to 6,2500,000 no-par-value registered shares of
            Biofrontera AG . . . The securities that are related
            to the Biofrontera Shares but are traded on any stock
            exchanges other than German stock exchanges, as well
            as the American depository shares with the ISIN
            US09075G1058, which are also traded on the Stuttgart
            stock exchange, are expressly not a subject matter of
            this Acquisition Offer.

(Declaration of Jeffery J. Chapman, dated Oct. 4, 2019 (“Chapman

Decl.”) [dkt. no. 56], Ex. 1 at 4; see also Chapman Decl. Ex. 2 at

3).)        Defendants,     however,      took       no    measures      to     prevent    U.S.

investors      from    taking     part    in       the    tender      offer     and    actively

solicited at least one investor located in the United States -- a

fund manager employed by an institutional investor based in New

York -- to encourage the investor to participate in the tender offer.

(AC ¶¶ 9, 12, 13, 38, 42.)               To take part in the offer, Biofrontera

ADS holders needed to exchange their ADSs for ordinary shares and

then tender the shares to DB Biotech.                     (See id. ¶¶ 9, 11, 13.)

       On    June   11,   2018,    Defendants        filed       a    beneficial      ownership

report with the SEC on Schedule 13D.                        (Id. ¶ 35.)          Exchange Act

§§ 13(d)(1) and 13(d)(6)(B) require investors to file a Schedule

13D report with the SEC within a specified time period after their

ownership stake in a registered company surpasses certain levels.

(Id.   ¶¶ 31-33.)           The   Schedule         13D     report      covers     information

including, among other things, the source of the funds used to

purchase      the   securities      and    whether         the       purchaser    intends    to

acquire      control   of   the    corporation.             (Id.      ¶ 33.)      Biofrontera

alleges that although Defendants previously held sufficient shares

                                               4
to trigger the Schedule 13D reporting requirement, they did not

make their filing until June 11, 2018 -- approximately a month after

their deadline to do so had expired.                (Id. ¶¶ 35, 36.)            Moreover,

the Schedule 13D report and initial amendments failed to disclose

that     Defendants        were     targeting     U.S.     investors      and      buying

Biofrontera ADSs in connection with the tender offer.                    (Id. ¶ 36.)

       On May 29, 2019, DB Biotech and Delphi announced an additional

tender    offer    for    Biofrontera      shares   (the    “2019   Tender       Offer”).

(Id.   ¶¶ 16,     36.)      Like    the   prior   offer,    the   2019    Tender    Offer

solicited ordinary shares of Biofrontera, not ADSs:

         This bid solely refers to Biofrontera Shares. Other
         securities which refer to Biofrontera Shares are
         explicitly not part of this purchase bid.           In
         particular, the bid does not refer to American
         Depository   Shares  with  ISIN   US09075G1058   which
         represent Biofrontera Shares (“Biofrontera-ADS”) and
         which are also traded at the Stuttgart stock
         exchange.   Owners of Biofrontera-ADS may not submit
         them for sale as part of this bid.          Owners of
         Biofrontera-ADS who are looking to accept the bid
         regarding the underlying Biofrontera Shares must
         first exchange their Biofrontera-ADS into Biofrontera
         Shares.   Subsequently, these Biofrontera Shares can
         be submitted for sale in the context of this bid.

(Declaration      of     Marsha    J.   Indych,   dated    Aug.   19,    2019   (“Indych

Decl.”) [dkt. no. 52], Ex. E at 4.)                 Defendants filed an amended

Schedule 13D Report addressing the 2019 Tender Offer on June 7,

2019, which stated that the “offer will relate to Ordinary Shares

only; ADS will not be able to be tendered” and that “[n]o tender

offer materials will be distributed, nor will any disclosure of the




                                            5
tender offer be made by [DB Biotech] or its agents or affiliates,

in the United States.”       (AC ¶¶ 45, 55; Chapman Decl. Ex. 7 at 14.)

        Contrary to their public representations about not targeting

U.S. investors, Defendants were in fact actively pressuring U.S.-

based Biofrontera stockholders to sell them their shares.                   (See AC

¶¶ 16, 36, 55.)          Defendants half-acknowledged their solicitation

efforts on June 13, 2019, when they filed an amended Schedule 13D

report disclosing that they “expected” to extend the 2019 Tender

Offer to U.S. holders of Biofrontera shares under SEC Rule 14d-

1(c)’s “Tier I” exemption, which frees certain tender offers for

shares in foreign companies from complying with the U.S. tender

offer rules.         (Id. ¶ 45; see also 17 C.F.R. § 240.14d-1(c).) Then

on June 25, 2019, in a follow-on amendment to their Schedule 13D

report, Defendants disclosed that the 2019 Tender Offer was in fact

“being made” to U.S. investors under the Rule 14d-1(c) exemption.

(Id. ¶ 45.)     Biofrontera alleges that these belated disclosures did

not   cure    Defendants’    prior    failure      to   disclose   that   they   were

soliciting U.S. investors and that Defendants’ claimed reliance on

the   Rule    14d-1(c)    exemption    was   inaccurate,      as   Defendants     had

failed timely to file regulatory paperwork needed to take advantage

of the Tier I exemption.       (Id. ¶¶ 46-49.)

  II.    LEGAL STANDARD

      On a motion to dismiss for lack of personal jurisdiction under

Rule 12(b)(2), “the plaintiff bears the burden of establishing that

the   court    has    jurisdiction    over   the    defendant.”      DiStefano     v.

                                         6
Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001) (per curiam)

(citation omitted).              To withstand dismissal, “plaintiff must make a

prima facie showing that jurisdiction exists,”                             Thomas v. Ashcroft,

470 F.3d 491, 495 (2d Cir. 2006), i.e., “an averment of facts that,

if   credited        by   the        ultimate      trier      of   fact,    would    suffice       to

establish jurisdiction over the defendant.”                           Chloé v. Queen Bee of

Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir. 2010) (citation and

internal      brackets      omitted).              “Where     a    court    does    not    hold    an

evidentiary         hearing          on   the      jurisdictional          question,      it     may,

nevertheless, consider matters outside the pleadings.”                                 Camacho v.

Vanderbilt Univ., No. 18 Civ. 10694 (KPF), 2019 WL 6528974, at *2

(S.D.N.Y. Dec. 4, 2019) (citing Dorchester Fin. Sec., Inc. v. Banco

BRJ, S.A., 722 F.3d 81, 86 (2d Cir. 2013)).

        On a Rule 12(b)(6) motion to dismiss, all factual allegations

in the complaint are accepted as true and all inferences are drawn

in favor of the pleader.                   Mills v. Polar Molecular Corp., 12 F.3d

1170, 1174 (2d Cir. 1993)(citation omitted).                           To survive dismissal,

the complaint must contain “sufficient factual matter, accepted as

true,    to    ‘state       a    claim       to    relief     that    is    plausible       on    its

face.’”       Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                                    A claim is

facially plausible when “the plaintiff pleads factual content that

allows     the      court       to    draw        the   reasonable      inference         that    the

defendant      is    liable      for      the     misconduct       alleged.”        Id.    (quoting

Twombly,       550    U.S.       at       556).         Put       differently,      the     factual

                                                    7
allegations must “possess enough heft to show that the pleader is

entitled   to   relief.”      Twombly,        550    U.S.   at    557 (citation      and

internal quotation marks omitted).

      When deciding a Rule 12(b)(6) motion, “the Court may consider

documents that are referenced in the complaint, documents that the

plaintiffs relied on in bringing suit and that are either in the

plaintiffs’ possession or that the plaintiffs knew of when bringing

suit, or matters of which judicial notice may be taken.”                       Silsby v.

Icahn, 17 F. Supp. 3d 348, 354 (S.D.N.Y. 2014), aff’d sub nom.

Lucas v. Icahn, 616 Fed. Appx. 448 (2d Cir. 2015) (summary order).

“The Court can take judicial notice of public disclosure documents

that must be filed with the [SEC] and documents that both ‘bear on

the   adequacy’    of   SEC   disclosures           and   are    ‘public   disclosure

documents required by law.’”          Id. (quoting Kramer v. Time Warner,

Inc., 937 F.2d 767, 773-74 (2d Cir. 1991)).

  III. DISCUSSION

         a. Rule 12(b)(2) Motion

      The Court will first address Defendants’ motion to dismiss for

lack of personal jurisdiction.            For a court to exercise personal

jurisdiction, three main requirements must be met.                   First, “service

of process . . . must have been procedurally proper.”                          Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir.

2012).     Next,   “there     must   be   a     statutory        basis   for    personal

jurisdiction that renders such service of process effective.”                        Id.




                                          8
Lastly, “the exercise of personal jurisdiction must comport with

constitutional due process principles.”                   Id. at 60.

       As to the first and second requirements, Defendants neither

challenge service of process nor dispute that Exchange Act § 27, 15

U.S.C. § 78aa, provides a statutory basis for personal jurisdiction

in this case.          (See Memorandum of Law in Support of Defendants’

Motion to Dismiss Plaintiff’s Amended Complaint, dated Aug. 19,

2019 (“Def. Br.”) [dkt. no. 49] at 1-6); see also Das v. Rio Tinto

PLC,   332    F.    Supp.    3d   786,    799   (“The     Exchange      Act    ‘permits    the

exercise of personal jurisdiction to the limit of the Due Process

Clause of the Fifth Amendment.’” (quoting SEC v. Unifund SAL, 910

F.2d 1028, 1033 (2d Cir. 1990)).                    Defendants’ Rule 12(b)(2) motion

instead      attacks     under      the    third       prong    of    the     jurisdictional

framework,         arguing      that      the       Court’s     exercise       of   personal

jurisdiction over them would violate due process requirements.

       There are two parts to analyzing whether asserting personal

jurisdiction comports with due process: (1) the “minimum contacts”

test and (2) the “reasonableness” test.                        Metro. Life Ins. Co. v.

Robertson-Ceco         Corp.,     84   F.3d     560,    567     (2d   Cir.     1996).      The

“minimum      contacts”      test      considers       “whether       the     defendant    has

certain      minimum    contacts       [with    the     forum]    . . .      such   that   the

maintenance of the suit does not offend traditional notions of fair

play and substantial justice.’”                     Bank Brussels Lambert v. Fiddler

Gonzalez & Rodriguez, 305 F.3d 120, 127 (2d Cir. 2002) (citation

and internal quotation marks omitted).                        The “reasonableness” test

                                                9
examines “‘whether it is reasonable under the circumstances of the

particular case’ to assert personal jurisdiction.”                         In re Parmalat

Sec. Litig., 376 F. Supp. 2d 449, 453 (S.D.N.Y. 2005) (quoting Bank

Brussels,    305    F.3d    at    129).         Defendants    argue     that   Biofrontera

fails under both tests.           The Court will analyze each in turn.

       Minimum     Contacts.        Due    process       jurisprudence      distinguishes

between two types of personal jurisdiction: general and specific.

See Daimler AG v. Bauman, 571 U.S. 117, 126-29 (2014).                             General

jurisdiction       permits       courts     to       adjudicate   all    claims    against

defendants     whose    ties       to     the    forum     “are   so    ‘continuous     and

systematic’ as to render them essentially at home in the forum

State.”     Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 919 (2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S.

310, 317 (1945)).          Specific jurisdiction, by contrast, “is confined

to adjudication of issues deriving from, or connected with, the

very   controversy     that      establishes          jurisdiction.”       Goodyear,    564

U.S. at 919 (internal quotation marks omitted).                          For a court to

assert specific jurisdiction over the defendant, “the suit must

aris[e] out of or relat[e] to the defendant’s contacts with the

forum.”     Bristol-Myers Squibb Co. v. Superior Court of California,

San    Francisco    Cty.,     137       S.Ct.    1773,    1780    (2017)    (emphasis    in

original; citation and internal quotation marks omitted).

       Biofrontera does not contend that Defendants are subject to

general jurisdiction here.                (See Plaintiff’s Memorandum of Law in

Opposition to Defendants’ Motion to Dismiss the Amended Complaint,

                                                10
dated    Oct.    4,     2019    (“Opp.”)   [dkt.      no.    55]   at   10.)       Rather,

Biofrontera argues for the exercise of specific jurisdiction based

primarily on the following contacts: (1) Defendants signed off on

Schedule      13D    reports    filed   with    the    SEC    containing       inaccurate

information about the tender offers; (2) Defendants contacted a New

York fund manager in 2018 and 2019 to try to persuade it to sell

the fund’s Biofrontera shares to Defendants; (3) Deutsche Balaton

and     Mr.    Zours    published    two     misleading       letters    on    a    German

website -- one of which was written in English and addressed to a

Biofrontera board member located in New York -- that were intended to

reach U.S. investors and interfere with the IPO and trading of

Biofrontera’s ADSs; and (4) U.S. investors were able to participate

in the tender offers by converting their ADSs into ordinary shares

and tendering those.            (See, e.g., AC ¶¶ 26-30, 35, 38, 42, 45-49,

57; Declaration of Thomas Schaffer, dated Sept. 23, 2019 [dkt. no.

57] ¶¶ 2-8; Declaration of Michael Schwartzkopff, dated Sept. 27,

2019 (“Schwartzkopff Decl.”) [dkt. no. 58] ¶¶ 3-7.)

        For   their     part,   Defendants     contend      that   Deutsche     Balaton’s

Schedule 13D is insufficient to confer personal jurisdiction and

that their tender offer materials limited the offers to ordinary

shares traded on the German stock exchange, not ADSs traded on the

NASDAQ.       (See Reply Memorandum of Law, dated Nov. 8, 2019 (“Reply”)

[dkt. no. 60] at 1-2; Birkert Decl. ¶¶ 15-22, 24-27, 30.)                           As to

the allegedly defamatory letters, Defendants argue that there is no

evidence      that     Defendants   directed     those      documents -- which        were

                                           11
published on a German website -- at U.S. investors.                        (Reply at 3.)

They    further     contend    that    Biofrontera’s        claim      about    Defendants’

soliciting investments in the United States is vague and based on

hearsay that cannot be considered on a Rule 12(b)(2) motion.                           (Id.

at 3-4.)      Defendants also submitted their own declaration attesting

that that they did not target U.S. investors and are unaware of

U.S. investors tendering their shares to them.                        (Reply at 4; Zours

Decl. ¶¶ 14-18; Birkert Decl. ¶¶ 32-35.)

        Given the disputed factual record, the Court is not now in a

position to decide whether subjecting Defendants to jurisdiction

would satisfy due process.              “In evaluating jurisdictional motions,

district courts enjoy broad discretion in deciding whether to order

discovery.”       In re Terrorist Attacks on September 11, 2001, 349 F.

Supp.    2d   765,    811    (2d    Cir.   2005).      “A   district       court    retains

considerable latitude in devising the procedures it will follow to

ferret out the facts pertinent to jurisdiction.”                         APWU v. Potter,

343 F.3d 619, 627 (2d Cir. 2003) (citation and quotation marks

omitted).       “If    a    plaintiff      has    identified      a    genuine    issue   of

jurisdictional fact, jurisdiction[al] discovery is appropriate even

in the absence of a prima facie showing as to the existence of

jurisdiction.” Daventree Ltd. v. Republic of Azerbaijan, 349 F.

Supp. 2d 736, 761 (S.D.N.Y. 2004).                  Here, there are open factual

questions regarding Defendants’ efforts to solicit U.S. investors

in     connection     with    the     tender      offers    and       whether    Defendants

directed the letters posted on Deutsche Balaton’s website at U.S.

                                             12
investors.       Discovery is needed on those issues in order for the

Court sensibly to evaluate Defendants’ contacts with the forum.1

     Reasonableness.      As to the second part of the jurisdictional

analysis, in deciding whether the exercise of personal jurisdiction

would be reasonable, courts must examine “(1) the burden that the

exercise    of   jurisdiction   will   impose   on   the   defendant;     (2)   the

interests of the forum state in adjudicating the case; (3) the

plaintiff’s interest in obtaining convenient and effective relief;

(4) the interstate judicial system’s interest in obtaining the most

efficient    resolution   of    the    controversy;    and    (5)   the    shared

interest of the states in furthering substantive social policies.”

Metro Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 568 (2d

Cir. 1996).       The Court of Appeals has emphasized, however, that

courts must analyze reasonableness in tandem with minimum contacts,

because “depending on the strength of the defendant’s contacts with

the forum state, the reasonableness component of the constitutional


1
     Because it may impact the temporal scope of jurisdictional
discovery, the Court must address Defendants’ argument that for
purpose of analyzing personal jurisdiction, the Court may only
consider Defendants’ forum contacts as of June 11, 2018 -- the
date Biofrontera filed its initial complaint. (Def. Br. at 9.)
Although Defendants are correct that courts must assess the
defendant’s forum contacts “at the time the lawsuit was filed,”
see, e.g., Kinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione,
937 F.2d 44 (2d Cir. 1991), none of their authority examines how
that rule applies in situations where, like here, the plaintiff
amends its complaint to include new allegations of misconduct.
Defendants’ view that the Court must disregard contacts created
by that newly alleged conduct has no basis in the law and is
rejected.
2
     Biofrontera also argues that its claims call for a domestic
application of the securities laws because they target conduct
that   “impacted   domestic   transactions”  and   “transactions
                                       13
analysis may have a greater or lesser effect on the outcome of the

due process inquiry.”            Id. (citing Burger King Corp. v. Rudzewicz,

471 U.S. 462, 477 (1985)).               As noted above, discovery is needed to

clarify the extent of Defendants’ contacts with the forum.                               The

Court can only assess the reasonableness of asserting jurisdiction

over Defendants after discovery brings their forum contacts into

sharper focus.            Defendants’ motion to dismiss for lack of personal

jurisdiction         is   therefore      denied       without   prejudice      to    renewal

following completion of jurisdictional discovery.

          b. Rule 12(b)(6) and 12(b)(1) Motions

                   i. Sections 14(e) and Rule 14e-5 Claims

       Biofrontera        asserts     claims     under   Exchange      Act   § 14(e),    “an

antifraud provision specifically tailored to the field of tender

offers,” United States v. Chestman, 947 F.2d 551, 560 (2d Cir.

1991), and under SEC Rule 14e-5(a), 17 C.F.R. § 240.14e-5(a), which

prohibits      the    tender     offeror        and   related    persons      from    buying

securities outside the tender offer.                      Defendants argue that the

§ 14(e) and Rule 14e-5(a) claims fail under Rule 12(b)(6) because

they seek an impermissible, extraterritorial application of federal

law.     The Court agrees with Defendants and dismisses those claims.

       The     presumption       against        extraterritoriality           reflects    “a

longstanding         principle      of     American      law    that    legislation       of

Congress, unless a contrary intent appears, is meant to apply only

within       the    territorial       jurisdiction        of    the    United       States.”

Morrison      v.    Nat’l    Austl.      Bank    Ltd.,   561    U.S.   247,    255    (2010)


                                                14
(citation and internal quotation marks omitted).                       “This principle

represents     a   canon    of    construction,        or   a    presumption      about     a

statute’s    meaning,      rather    than      a    limit   on   Congress’s       power    to

legislate” and “rests on the perception that Congress ordinarily

legislates with respect to domestic, not foreign, matters.”                               Id.

Accordingly, unless Congress “clearly expresse[s]” an “affirmative

intention” for a statute to apply extraterritorially, courts “must

presume it is concerned with domestic conditions.”                           Id. (quoting

EEOC v. Arabian AM. Oil Co., 499 U.S. 244, 248 (1991).

      In Morrison, the Supreme Court ruled that Exchange Act § 10(b)

does not apply extraterritorially and limited § 10(b)’s reach to

two   contexts:     “transactions         in       securities    listed      on   domestic

exchanges and domestic transactions in other securities.”                         561 U.S.

at 267.      Biofrontera does not contend that § 14(e) or Rule 14e-5

applies extraterritorially -- instead, it argues that the Complaint

calls for a permissible, domestic application of those provisions

consistent with the two-pronged framework set forth in Morrison.

(See Opp. at 16-18.)        This argument does not withstand scrutiny.

      As to the first Morrison prong -- transactions in domestically

listed     securities -- the        claims     here    involve      tender    offers      for

Biofrontera’s common stock, which trades on a German exchange, not

a   U.S.   exchange.       (See     AC   ¶ 22;      Zours   Decl.    ¶ 10.)       Although

Biofrontera’s ADSs trade on NASDAQ, the ADSs themselves could not

be sold in connection with the 2018 or 2019 Tender Offers.                         Indeed,

Biofrontera agrees that ADS holders could only participate in the

                                             15
tender offers by converting their ADSs to ordinary shares and then

selling those shares on the German exchange.                               (See Opp. at 17.)

Just as the rules of English grammar do not properly apply to The

Great      Gatsby    once        translated    into     Der    Große       Gatsby,      the     U.S.

securities laws do not govern transactions in German-listed shares

merely because those shares source back to American-listed ADSs.

As   the     Supreme       Court     has    explained,        “it    is     a    rare     case    of

prohibited extraterritorial application that lacks all contact with

the territory of the United States,” Morrison, 561 U.S. at 266

(emphasis in original), and plaintiffs cannot establish a domestic

application         by     “simply        alleging     that      some      domestic       conduct

occurred,” Norex Petro. Ltd. v. Access Indus., Inc., 631 F.3d 29,

33   (2d    Cir.    2010)        (emphasis    added);      see      also    Liu      Meng-Lin     v.

Siemens AG, 763 F.3d 175, 180 (2d Cir. 2014) (affirming dismissal

on extraterritoriality grounds when the complaint failed to allege

a “meaningful relationship” between the plaintiff’s injury and the

defendant’s         U.S.-listed         securities).        Given       that      Biofrontera’s

claims target tender offers for its stock, the fact that its ADSs

trade on NASDAQ does not transform their claims into a domestic

application of the securities laws.

        Turning     to     the    second     Morrison      prong,    Biofrontera          has    not

alleged claims involving “domestic transactions.”                                 See Morrison,

561 U.S. at 267.           The Court of Appeals has explained that “domestic

transactions”            are     “those     involving      securities           in    which      (1)

irrevocable        liability       is     incurred    in   the   United         States,    or    (2)

                                                16
title passes within the United States.”                 Giunta v. Dingman, 893

F.3d 73, 79 (2d Cir. 2018) (citing Absolute Activist Value Master

Fund Ltd. v. Ficeto, 677 F.3d 60, 62 (2d Cir. 2012)).                    Biofrontera

contends this standard is met because “[a]ny investor who converted

ADSs would have incurred irrevocable liability to effectuate that

transaction in the U.S.”           (Opp. at 18.)          Again, this misses the

point.        The gravamen of the Biofrontera’s claims is tender offer

transactions in Biofrontera stock, not its ADSs.                   That investors

may    have    converted   ADSs    into   Biofrontera     shares   in    the    United

States says nothing about where they incurred irrevocable liability

when    they    later   tendered    those   shares   to    Defendants.         Because

Biofrontera has not plausibly alleged that the tender offer sales

were domestic transactions, the § 14(e) and Rule 14e-5 claims seek

an    impermissible,     extraterritorial      application    of   the   securities

laws and are therefore dismissed.2




2
     Biofrontera also argues that its claims call for a domestic
application of the securities laws because they target conduct
that   “impacted   domestic   transactions”   and   “transactions
involving the purchase and sale of securities listed on a
domestic exchange.”    (Opp. at 17-18.)     This argument fails.
Biofrontera cites no authority that authorizes the application
of U.S. law to conduct that merely “impacts” U.S. markets, and
the Court is aware of none.      Indeed, accepting Biofrontera’s
theory would burst the territorial wall Morrison erected around
the U.S. securities laws and effectively resuscitate the
“effects test” Morrison abrogated as a method for analyzing
extraterritoriality issues.   See 561 U.S. at 257-60 (rejecting
the “effects test,” which examined extraterritoriality by
evaluating “whether the wrongful conduct had a substantial
effect in the United States or upon United States citizens”
(quoting SEC v. Berger, 322 F.3d 187, 192-93 (2d Cir. 2003))).
                                          17
              ii. Section 13(d) Claim

        Defendants do not move to dismiss the Exchange Act § 13(d)

claim on extraterritoriality grounds.                      Instead, they argue that the

claim (1) is moot, thereby divesting the Court of subject matter

jurisdiction, see Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78,

80 (2d Cir. 2013), (2) gives no basis for injunctive relief, and

(3) offends principles of international comity.                           Although the Court

agrees that certain aspects of the § 13(d) claim are moot, the

claim is not altogether defective and survives dismissal.

        Congress passed § 13(d) of the Exchange Act in the late 1960s

in   response    to     a     surge    in       hostile    corporate       takeovers.          See

Hallwood Realty Partners, L.P. v. Gotham Partners, L.P., 286 F. 3d

613, 617 (2d Cir. 2002).                “[T]he goal of § 13(d) is to alert the

marketplace to every large, rapid aggregation or accumulation of

securities      . . .        which    might       represent      a    potential      shift      in

corporate control.”            CSX Corp. v. Children’s Inv. Fund Mgmt. (UK)

LLP, 654 F.3d 276, 286 (2d Cir. 2001) (quoting Treadway Cos., Inc.

v. Care Corp., 638 F.2d 357, 380 (2d Cir. 1980)); See also Hallwood

Realty, 286 F.3d at 617 (explaining that 13(d) requires disclosure

“by persons who have acquired substantial interest, or increased

their    interest       in     the    equity       securities        of   a    company    by     a

substantial     amount,        within       a    relatively     short      period    of   time”

(quoting H. R. Rep. No. 90-1711, at 8 (1968))).

        As part of its alert system for potential changes in corporate

control,     § 13(d)         forces   investors           who   acquire       over   5%   of     a

                                                 18
company’s     equity     securities   to       file   a    Schedule    13D    report

disclosing information to the issuer, securities exchanges, and the

SEC.    See    15    U.S.C.   § 78m(d).        Investors   subject    to   § 13(d)’s

reporting requirement must file their Schedule 13D report within 10

days of acquiring the securities and must amend their disclosure

“[i]f any material change occurs in the facts set forth in the

statements.”        Id. §§ 78m(d)(1), (2).       Issuers may bring a claim for

injunctive relief under § 13(d) if a beneficial owner fails to file

a Schedule 13D, see Hallwood Realty, 286 F.3d at 620, or if the

Schedule 13D is false or misleading, United States v. Bilzerian,

926 F.2d 1285, 1298 (2d Cir. 1991) (“A duty to file under § 13(d)

creates the duty to file truthfully and completely.”).

       Biofrontera alleges that Defendants failed timely to file a

Schedule 13D disclosure upon hitting § 13(d)’s reporting threshold

and that their belated Schedule 13D filings were misleading.                    (See

AC ¶¶ 69-70.)         Specifically, Biofrontera claims that Defendants’

13D filings contained inaccuracies and omissions regarding, among

other things, Defendants’ solicitation and purchases of securities

from U.S. investors, the applicability of the 2018 Tender Offer to

holders of Biofrontera ADSs, and the 2019 Tender Offer’s compliance

with Rule 14d-1’s “Tier I” exemption.             (See, e.g., AC ¶¶ 54-56, 70;

Opp. at 22-23.)        Defendants respond that any § 13(d) deficiencies

were cured by their initial and amended Schedule 13D filings and

that their stated reliance on the Tier I exemption was accurate.

(See Def. Br. at 17-18, 21-22; Reply at 12.)

                                          19
        The Court agrees that Defendants cured some of the alleged

defects in their Schedule 13D filings, rendering a § 13(d) claim

based    on   those    defects      moot.     With       respect    to    the    2019   Tender

Offer, Defendants’ first Schedule 13D filing stated that the offer

would not be available in the United States.                       (AC ¶ 45.)        Just days

after that initial disclosure, however, Defendants filed a Schedule

13D   amendment       disclosing     that    they    “expected”       to     make    the   2019

Tender Offer to U.S. investors, and, in a later amendment, that the

offer “[wa]s being made to U.S. shareholders.”                       (Id.)       These quick

corrective disclosures remedied the problems in the earlier filing

and preclude a finding of liability.                     See Taro Pharm. Indus., Ltd.

v. Sun Pharm. Indus., No. 09 Civ. 8262 (PGG), 2010 WL 2835548, at

*10   (S.D.N.Y.       July    13,   2010)    (“In    the     context       of   Section     13D

filings,      [it]    has    been   stated   as     the    general       rule   that    once   a

subsequent 13D filing cures alleged omissions in a prior filing,

the § 13(d) claim alleging omissions must be dismissed as moot.”

(citation and internal quotation marks omitted)).

        Biofrontera’s        § 13(d)      claim     is    not      subject      to     outright

dismissal,      however,      as    the   Complaint       alleges     some      Schedule    13D

inaccuracies that were not fixed by timely corrective disclosures.

Most significantly, the Schedule 13(d) filings for the 2018 Tender

Offer stated that the offer was not directed at or available to

U.S. investors, which was inaccurate given that Defendants were

allegedly soliciting at least one U.S. investor to sell shares into

the offer.       (See Indych Decl. Ex. A at 13; AC ¶ 12.)                            The 2018

                                             20
Tender Offer closed in August 2018, but Defendants never corrected

their    prior,   inaccurate          representations       about     staying       away     from

U.S. investors.         (Indych Decl. Ex. A at 13.)                That is sufficient to

state a claim for a violation of § 13(d).                            See Hallwood Realty

Partners, L.P. v. Gotham Partners L.P., 95 F. Supp. 2d 169, 178-79

(S.D.N.Y.    2000)      (sustaining       § 13(d)        claim   based       on   defendant’s

failure to report accurately their corporate ownership stake).

        With respect to Defendants’ statements about relying on the

Tier I exemption for the 2019 Tender Offer, the Court finds that

Biofrontera       has     not     plausibly        alleged       §      13(d)      liability.

Biofrontera argues that despite Defendants’ representations to the

contrary,    Defendants         did    not   in    fact    qualify       for      the   Tier    I

exemption    because      they    violated        Rule    14d-1,     which,       among     other

things,     requires     tender       offerors      seeking      Tier    I     treatment       to

“furnish” “informational documents” regarding the offer on Form CB

“by the first business day after publication or dissemination” of

the tender offer in the offeror’s home jurisdiction.                           See 17 C.F.R.

§ 240.14d-1(c)(3)(iii).                 Biofrontera        argues        that      Defendants

announced the 2019 Tender Offer in a disclosure on May 29, 2019 but

did   not   furnish     that     document    on    Form     CB   until    almost        a   month

later, and that their untimely filing Form CB disqualified them

from relying on Rule 14d-1’s Tier I exemption.                       (AC ¶ 45-49.)

        Biofrontera’s argument is unavailing.                    The document released

on May 29 was not an offer at all -- it was an announcement that DB

Biotech was submitting a proposed offer to German regulators for

                                             21
their review and that following regulatory approval, DB Biotech

would    publish    the    offer    to     Biofrontera’s      shareholders.         (See

Schwartzkopff      Decl.      Ex.   A.)         The   announcement   was   silent       on

virtually all the proposed offer’s material details, including its

pricing, and expressly stated that it was “neither an offer to

purchase nor a solicitation of an offer to sell Biofrontera AG

shares”    and   that     the   offer’s     “final     provisions”     would    only    be

announced in a formal offer document following regulatory approval.

(Id.)      On    June   21,     2019,     the    German   regulators    approved       the

proposed tender offer, and on the following business day -- as Rule

14d-1 required -- DB Biotech and Delphi filed their Form CB with the

SEC.    (See AC ¶ 48; Indych Decl. Ex. F.)                There is thus no basis to

Biofrontera’s claim that Defendants filed Form CB late and that,

contrary to their Schedule 13D disclosure, they did not actually

qualify for the Tier I exemption.

        As an additional basis for dismissal, Defendants contend that

Biofrontera’s request for injunctive relief on the § 13(d) claim is

deficient.       The Complaint seeks an order (1) requiring Defendants

immediately to file a complete and accurate amended Schedule 13D

report correcting their prior misrepresentations and (2) enjoining

Defendants from voting their shares, acquiring additional shares,

or influencing control of Biofrontera until six months after they

file an amended Schedule 13(d).                 (AC ¶ 71.)   Defendants argue that

an injunction is unwarranted here because Biofrontera has not shown

irreparable harm or a probability of further violations.                       (Def. Br.

                                            22
at    22-23.)        Although      the     Court     doubts     that   Biofrontera         will

ultimately      establish     its    entitlement        to    its   second    category       of

requested relief, it would be premature for the Court to resolve

that issue at this early stage in the case.                         See Hallwood Realty,

95 F. Supp. 2d at 179 (declining to strike parts of plaintiff’s

prayer for relief under § 13(d) at the motion to dismiss stage).

        Lastly, Defendants argue that the Court should dismiss the

§ 13(d)      claim    for    international           comity     reasons,     leaving       this

dispute to Germany’s judicial system for resolution.                            The Court

declines that invitation.                 Comity counsels that U.S. courts may

abstain from hearing a case when, among other things, the parties

are litigating a “parallel” case elsewhere involving “substantially

the same issues in both actions.”                     Freund v. Republic of France,

592    F.   Supp.    2d   540,     575    (2d    Cir.   2008)    (quoting    Royal     &    Sun

Alliance Ins. Co. of Canada v. Century Int’l Arms, Inc., 466 F.3d

88, 94 (2d Cir. 2006)).              That does not appear to be the situation

here.       Defendants note that the parties are currently litigating

actions in Germany involving “the corporate conduct and governance

of Biofrontera, the actions of Biofrontera’s management . . . and

issues of corporate control.”                   (Def. Br. at 7.)           Although those

German actions may be related to this lawsuit, nothing suggests

that    they    address      the    questions        presented      here    about    whether

Defendants violated U.S. securities laws in making their Schedule

13D    filings.       (See   Def.        Br.    at   7-8.)      Accordingly,    the    Court

declines to dismiss the § 13(d) claim on the basis of comity.

                                                23
              iii. Section 20(a) Claim

       Biofrontera asserts a control person claim under Exchange Act

§ 20(a) against Mr. Zours for Deutsche Balaton’s alleged violations

of §§ 13 and 14.       (AC ¶¶ 86-90.)        “To establish a prima facie case

of control liability, a plaintiff must show (1) a primary violation

by the controlled person, (2) control of the primary violator by

the defendant, and (3) that the defendant was, in some meaningful

sense, a culpable participant in the controlled person’s fraud.”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir.

2007).     Biofrontera has not met that standard.            With respect to the

§ 14 claim, Biofrontera’s failure to plead a primary violation is

fatal to the corresponding § 20(a) claim.            As to the § 13(d) claim,

Biofrontera has alleged a primary violation but not any culpable

participation by Mr. Zours.       The § 20 claim is therefore dismissed.

          c. Non-Federal Claims

       Alongside its federal securities claims, Biofrontera asserts

common law claims for libel, trade libel, and tortious interference

with prospective business opportunity, invoking 28 U.S.C. § 1367 as

the basis for the Court’s subject matter jurisdiction.                  (AC ¶¶ 17,

58-57.)      The parties disagree as to what law controls these claims,

with Biofrontera arguing for New York law and Defendants for German

law.     (See Def. Br. at 24 & n.6; Opp. at 24-25; Reply at 14-15.)

       “In    a   federal   question   action    where   a    federal    court   is

exercising supplemental jurisdiction over state claims, the federal

court applies the choice-of-law rules of the forum state.”                 Manning


                                        24
Int’l Inc. v. Home Shopping Network, Inc., 152 F. Supp. 2d 432, 436

n.3 (S.D.N.Y. 2001) (citing Rogers v. Grimaldi, 875 F.2d 994, 1002

(2d    Cir.    1989)).     New   York    applies         an    “interest       analysis”   to

resolve choice-of-law issues, giving “controlling effect to the law

of the jurisdiction[] which, because of its relationship or contact

with the occurrence or the parties, has the greatest concern with

the specific issue raised in the litigation.”                      Fin. One Pub. Co. v.

Lehman    Bros.    Special   Fin.,      414       F.3d   325,     337    (2d    Cir.   2005)

(quoting Cooney v. Osgood Mach., Inc., 81 N.Y.2d 66, 595 (1993)).

        Applying an interest analysis, the Court finds that German law

governs Biofrontera’s non-federal claims.                      All the parties in this

case     are   German,    and    the     allegedly        libelous       and     defamatory

statements were published on a German website and primarily relate

to Defendants’ efforts to increase their shareholdings in a German

company.       On the other hand, the only contacts with New York are

that part of Biofrontera’s U.S. roadshow occurred here and that the

second allegedly defamatory letter was addressed to a Biofrontera

board    member   who    lives   in    New    York.       (Opp.     at   24-25.)       These

contacts are comparatively negligible and do not justify applying

New York, rather than German, law to the non-federal claims.

        While German law governs, the Court cannot conclude on this

record     whether   Biofrontera        adequately            pleaded    its    non-federal

claims under German law.               Federal Rule of Civil Procedure 44.1

provides that “[i]n determining foreign law, the court may consider

any relevant material or source, including testimony.”                              Fed. R.

                                             25
Civ. P. 44.1.        Here, Defendants submitted a few German cases and

statutes concerning legal principles applicable to libel claims,

and Biofrontera filed an affidavit from a German capital markets

lawyer     containing      a   single      paragraph         on    purportedly       relevant

issues.      (Indych Decl. Exs. J-N; Schwartzkopff Decl. ¶¶ 1, 8.)

Defendants devote about three pages of their brief to German law

arguments; Biofrontera dedicates less than half a page.                            (Def. Br.

at 24-27; Opp. at 27.)             On the papers before it, the Court cannot

determine what Biofrontera must allege under German law to state

claims    for     libel,     trade    libel,        or    tortious      interference      with

prospective       business     opportunity,          which      makes    it   impossible    to

evaluate    whether      Biofrontera       has      met   its     pleading    burden.      The

Court will therefore defer ruling on Defendants’ motion to dismiss

the   non-federal        claims      pending        supplemental        briefing   from    the

parties on those claims’ adequacy under German law.                           See Kashef v.

BNP Paribas SA, No 16 Civ. 3228 (AJN), 2020 WL 1047573, at *9-10

(Mar. 3, 2020) (ordering supplemental briefing when the parties’

filings    left    the     court     “in   [no]      position      to    determine    whether

[plaintiffs] stated a claim under Swiss law”).




                                               26
  IV.     CONCLUSION

       To the extent they are not addressed above, the Court has

considered the parties’ other arguments and finds them unavailing.

For    the   foregoing   reasons,   Defendants’   motion   to   dismiss   the

Complaint [dkt. no. 48] is GRANTED as to Biofrontera’s claims under

§ 14(e), Rule 14e-5, and § 20(a) and otherwise DENIED.          The parties

are directed to propose a schedule for jurisdictional discovery and

for supplemental briefing on the German law issues by letter no

later than April 17, 2020.        Counsel shall arrange a conference call

dial-in for a telephonic conference with the Court on April 24,

2020 at 10:00 a.m. to discuss the status of the action, settlement,

etc.     The Clerk of the Court is directed to close the open motion.


SO ORDERED.


Dated:       March 27, 2020
             New York, New York




                                           _______________________________
                                           LORETTA A. PRESKA
                                           SENIOR U.S. DISTRICT JUDGE




                                      27
